                                                                  Copy mailed to plaintiff 8-2-19 DH




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
KERVIN JEANTY,                                                :
                           Plaintiff,                         :
                                                              :
v.                                                            :
                                                              :         OPINION AND ORDER
PRECISION PIPELINE SOLUTIONS, LLC;                            :
JON SELANDER; CHARLES BROTHMAN;                               :         18 CV 7721 (VB)
ERIN LIVESEY; JOHN D’ANGELO; KEVIN                            :
BUTLER; JUSTIN MONK; and JOHN DOES                            :
##1–5,                                                        :
                           Defendants.                        :
--------------------------------------------------------------x

Briccetti, J.:

        Kervin Jeanty, proceeding pro se and in forma pauperis, brings this action against

defendants Precision Pipeline Solutions, LLC (“Precision”); and Jon Selander, Charles

Brothman, Erin Livesey, John D’Angelo, Kevin Butler, Justin Monk, and John Does ##1–5 (the

“individual defendants”). Liberally construed, plaintiff’s amended complaint alleges race and

sex discrimination, a hostile work environment, and retaliation in violation of Title VII of the

Civil Rights Act of 1964 (“Title VII”) and the New York State Human Rights Law

(“NYSHRL”).

        Now pending is defendants’ motion to dismiss the amended complaint pursuant to Rule

12(b)(6). (Doc. #28).

        For the following reasons, defendants’ motion is GRANTED IN PART and DENIED IN

PART.

        The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1367.




                                                         1
                                          BACKGROUND

        For the purpose of ruling on the motion to dismiss, the Court accepts as true all well-

pleaded factual allegations in the amended complaint, and draws all reasonable inferences in

plaintiff’s favor, as summarized below.

I.      Employment at Precision’s New Windsor Headquarters

        Plaintiff alleges Precision hired him to work as a commercial driver and occasional

laborer in June 2017. Plaintiff reported to Precision’s headquarters in New Windsor, New York,

weekdays at 6:30 a.m. to transport construction equipment to work sites, dump construction

debris, and pick up materials.

        Around July 31, 2017, plaintiff, who alleges he is African-American, Haitian, and

Hispanic, alleges co-worker Justin Monk said to him, “[t]hey got us doing slave work,” as the

two employees spread grass seed and hay on a job. (Doc. #23 (“Am. Compl.”) at 8). 1 Plaintiff

further alleges around August 2, 2017, Monk climbed into plaintiff’s truck as plaintiff was giving

directions, “scratched his genitals, then grabbed and or tapped my arm,” and climbed off the

truck. (Id.).

        Plaintiff alleges he reported Monk’s comments and behavior to Jaclyn Tezgeldi, a human

resources employee at Precision, on August 2. Tezgeldi allegedly told plaintiff he would “see

results” by August 7, 2017. (Am. Compl. at 9). However, on August 7, a supervisor called

plaintiff into his office, told plaintiff, “I don’t need any pre madonnas [sic],” and terminated

plaintiff. (Id. at 9). Plaintiff responded that he needed his job “and would do, what I have to

do.” (Id.). The supervisor allegedly told plaintiff he “doesn’t like firing anyone” and to come




1
       “Am. Compl. at __” refers to page numbers automatically assigned by the Court’s
Electronic Case Filing system.
                                                  2
back to the office the next morning. But when plaintiff arrived the next morning, he was

allegedly terminated by a second supervisor. (Am. Compl. at 9).

          According to plaintiff, he then left a message for Tezgeldi inquiring about the company’s

grievance procedure. (Am. Compl. at 9). Another human resources employee at Precision, Erin

Livesey, allegedly responded that the discharge would be investigated. Plaintiff alleges around

August 14, 2017, Livesey reinstated plaintiff and told him he would be paid for the week he had

missed after his termination. (Am. Compl. at 9).

II.       Employment at Precision’s Facility in New Jersey

          Plaintiff alleges upon his reinstatement, he reported to a new supervisor, John D’Angelo.

D’Angelo informed plaintiff his new role would be to drive the company truck to New Jersey

under the supervision of “Ozzy Doe.” (Am. Compl. at 9). Further, according to plaintiff, he was

not reimbursed for mileage, had to either ride with Ozzy or use his own car to return home each

day, and had to arrive at work in New Jersey—which was over twice as far away (forty-five

minutes) from plaintiff’s home as Precision’s headquarters in New Windsor—at 6:30 a.m.

          In addition, plaintiff alleges the following incidents occurred in August and September

2017, while he worked in his new capacity at Precision’s facility in New Jersey:

      •   A supervisor asked plaintiff what he thought about “fags and or gay people”;

      •   Ozzy told plaintiff to “sweep a large portion of roadway” using a broom, even
          though another supervisor had said plaintiff could use machinery or a “sweeper” to
          complete the job;

      •   A co-worker talked about a “Hitler mustache” and “began doing a ‘Nazi March’”;

      •   Another co-worker told plaintiff to “help dig, using a dig bar, without rubber gloves
          or utility markings”; and




                                                   3
       •   Plaintiff discovered “drawings of male genitals” and “questionable ‘Nazi (iron
           cross) related’ graffity” on a portable toilet.

(Am. Compl. at 11) (capitalizations altered).

III.       Termination

           Plaintiff alleges he had to miss a few days of work in late August or early September

2017 to fix his vehicle, which had broken down. When he returned to work, he was allegedly

“written up/disciplined and or verbal warning/reprimand” for missing work and for “taking time

to dump” black top. (Am. Compl. at 12). Plaintiff allegedly was told he did not qualify as an

active employee because he had not worked the previous day, and thus he was not entitled to

holiday pay for Labor Day.

           According to plaintiff, during the week of September 22, 2017, he was sent home early

multiple days while his co-workers continued working. Around the same time, Butler and

Livesey allegedly disciplined plaintiff for moving a truck on a “closed street/worksite” while its

door was open “and or” backing up a truck without a spotter. (Am. Compl. at 13). Plaintiff

alleges these activities were common practices within the company for which employees were

not generally disciplined.

           Plaintiff alleges he filed a complaint with the Occupational Safety and Health

Administration (OSHA) in September 2017 because allegedly Butler had allowed a concrete

cutting machine to operate without water, creating a lot of dust, and had told plaintiff to dig

without proper utility markings.

           Plaintiff alleges Livesey and D’Angelo terminated him on or about September 29, 2017.

He allegedly grieved his termination on or about October 10, 2017, but never received a

response.




                                                   4
                                          DISCUSSION

I.     Rule 12(b)(6)

       In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative

complaint under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). First, plaintiff’s legal conclusions and “[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements,” are not entitled to

the assumption of truth and are thus not sufficient to withstand a motion to dismiss. Id. at 678;

Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.

       To survive a Rule 12(b)(6) motion in an employment discrimination case, a plaintiff’s

“complaint . . . [need] not contain specific facts establishing a prima facie case of

discrimination.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569 (2007) (quoting Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 512 (2002)). However, the complaint must meet a standard of

“plausibility” and “provid[e] . . . fair notice of the nature of the claim [and] grounds on which the

claim rests.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. at 556

n.3. A claim is facially plausible “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).

       The Court must liberally construe submissions of pro se litigants and interpret them “to

raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d



                                                  5
471, 474 (2d Cir. 2006) (per curiam) (internal quotation omitted) (collecting cases). Applying

the pleading rules permissively is particularly appropriate when, as here, a pro se plaintiff alleges

civil rights violations. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008).

“Even in a pro se case, however, . . . threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Chavis v. Chappius, 618 F.3d 162,

170 (2d Cir. 2010) (internal quotation marks and citation omitted). Nor may the Court “invent

factual allegations” a plaintiff has not pleaded. Id.

II.     Timeliness

        Defendants argue the Court should dismiss plaintiff’s amended complaint because it was

docketed six days after the deadline the Court set for its filing.

        The Court disagrees.

        First, plaintiff dated his amended complaint December 26, 2018, two days before the

Court’s deadline. Second, given plaintiff’s pro se status and the lack of any prejudice to

defendants, the Court would not dismiss the amended complaint even if it were six days late.

See Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (“It is well established that a court is

ordinarily obligated to afford a special solicitude to pro se litigants”).

III.    Substantive Claims

        Plaintiff brings discrimination, hostile work environment, and retaliation claims under

Title VII and the NYSHRL against all defendants. The standards for evaluating employment

discrimination claims are identical under Title VII and the NYSHRL. Weinstock v. Columbia

Univ., 224 F.3d 33, 42 n.1 (2d Cir. 2000). The Court will therefore analyze plaintiff’s federal

and state law claims concurrently.

        Only plaintiff’s retaliation claims survive.



                                                   6
       A.      Discrimination

       Defendants argue plaintiff fails to state a viable discrimination claim against any

defendant.

       The Court agrees.

       Title VII prohibits an employer from discriminating “against any individual with respect

to . . . compensation, terms, conditions, or privileges of employment, because of such

individual’s race . . . [or] sex.” 42 U.S.C. § 2000e-2(a)(1).

       To state a Title VII claim, a plaintiff must “allege two elements: (1) the employer

discriminated against him (2) because of his race, color, religion, sex, or national origin.” Vega

v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015) (citing 42 U.S.C. § 2000e–

2(a)(1)). “[A]t the pleadings stage of an employment discrimination case, a plaintiff has a

minimal burden of alleging facts suggesting an inference of discriminatory motivation.” Id.

(internal quotation omitted). Namely, “a plaintiff must allege that the employer took adverse

action against her at least in part for a discriminatory reason, and she may do so by alleging facts

that directly show discrimination or facts that indirectly show discrimination by giving rise to a

plausible inference of discrimination.” Id.

       Here, plaintiff has not plausibly alleged his employer took adverse action against him in

part for a discriminatory reason. Only one of plaintiff’s allegations relate to his race or sex—

Monk’s alleged comment that he and plaintiff were doing “slave work.” (Am. Compl. at 8). But

the Court cannot reasonably infer from plaintiff’s allegations that Monk’s comment was directed

at plaintiff in a discriminatory manner. Moreover, plaintiff does not allege Monk was a

supervisor or an employee with authority to hire or fire other employees, and thus Monk’s

comment has little probative value regarding whether plaintiff’s employer took adverse action



                                                  7
against him based on his sex or race. Indeed, plaintiff does not allege any supervisor made any

discriminatory remarks, treated plaintiff differently from any other employee because of his race

or sex, or engaged in a pattern of treating employees differently because of their race or sex.

       Accordingly, plaintiff’s discrimination claims are dismissed.

       B.      Hostile Work Environment

       Liberally construed, the amended complaint asserts hostile work environment claims.

Those claims also must be dismissed.

       “To state a claim for a hostile work environment in violation of Title VII, a plaintiff must

plead facts that would tend to show that the complained of conduct: (1) is objectively severe or

pervasive—that is, creates an environment that a reasonable person would find hostile or

abusive; (2) creates an environment that the plaintiff subjectively perceives as hostile or abusive;

and (3) creates such an environment because of the plaintiff’s [protected status].” Patane v.

Clark, 508 F.3d 106, 113 (2d Cir. 2007) (internal quotations and alterations omitted).

Ultimately, to survive a motion to dismiss, “a plaintiff need only plead facts sufficient to support

the conclusion that she was faced with ‘harassment . . . of such quality or quantity that a

reasonable employee would find the conditions of her employment altered for the worse.’” Id.

(quoting Terry v. Ashcroft, 336 F.3d 128, 148 (2d Cir. 2003)).

       “[W]hether a particular work environment is objectively hostile is necessarily a fact-

intensive inquiry” that “should be assessed based on the totality of the circumstances.” Patane v.

Clark, 508 F.3d at 113–14 (internal quotation marks omitted). Salient factors include: “(1) the

frequency of the discriminatory conduct; (2) its severity; (3) whether it is threatening and

humiliating, or a mere offensive utterance; and (4) whether it unreasonably interferes with an

employee’s work performance.” Id. at 113 (internal quotation omitted). “[E]ven if mean-



                                                 8
spiritedness or bullying render a workplace environment abusive, there is no violation of the law

unless that mean-spiritedness or bullying is rooted in discrimination based on a protected

characteristic.” Watkins v. First Student, Inc., 2018 WL 1135480, at *15 (S.D.N.Y. Feb. 28,

2018) (internal quotation and alterations omitted). 2

          Here, plaintiff fails to allege his environment was objectively hostile or, even if it were,

that it was made hostile because of plaintiff’s protected status. Plaintiff alleges approximately

five incidents over the course of his four-month employment at Precision that caused him to

perceive his environment as hostile: (i) Monk’s comment regarding performing “slave work”;

(ii) Monk scratching his genitals and then touching plaintiff; (iii) a supervisor asking plaintiff

what he thinks about “fags and or gay people”; (iv) a co-worker’s comment about a Hitler

moustache and his goose-stepping around; and (v) plaintiff’s discovery of graffiti in a portable

toilet. (Am. Compl. at 8, 11). These incidents are no more than episodic, and none of them is

severe.

          Moreover, only three of the alleged incidents could arguably be interpreted as based on

plaintiff’s alleged protected status: Monk’s comment about slave work, Monk’s scratching of his

genitals, and plaintiff’s discovery of graffiti in a portable toilet. But the Court cannot infer from

the facts pleaded in the amended complaint that the two comments were aimed at plaintiff in a

discriminatory manner. Moreover, the amended complaint offers no indication that the graffiti

was drawn by a co-worker or directed at plaintiff.

          Essentially, plaintiff complains of a workplace that does not meet his standards for

civility. But Title VII “does not set forth a general civility code for the American workplace.”




2
       Because plaintiff is proceeding pro se, he will be provided with copies of all unpublished
opinions cited in this ruling. See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).
                                                    9
Redd v. N.Y. Div. of Parole, 678 F.3d 166, 176 (2d Cir. 2012) (citing Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 68 (2006)).

       Accordingly, plaintiff’s hostile work environment claims are dismissed.

       C.      Retaliation

       Defendants argue plaintiff fails to state a retaliation claim against Precision because

(i) plaintiff was rehired after being terminated around August 7, 2017, and paid for the week

between that initial termination and plaintiff’s rehiring, and (ii) plaintiff did not engage in a

protected activity when complaining about transportation to and from his new job site after he

was rehired.

       The Court disagrees.

       Title VII prohibits an employer from retaliating against an employee for opposing

employment discrimination prohibited by Title VII. See 42 U.S.C. § 2000e-3(a). “The

antiretaliation provision protects an individual not from all retaliation, but from retaliation that

produces an injury or harm.” Burlington N. and Santa Fe Ry. v. White, 548 U.S. at 67. To state

a claim for retaliation in violation of Title VII, a plaintiff must plausibly allege that: “(1) she

participated in a protected activity known to the defendant; (2) the defendant took an

employment action disadvantaging her; and (3) there exists a causal connection between the

protected activity and the adverse action.” Patane v. Clark, 508 F.3d at 115 (citing Feingold v.

New York, 366 F.3d 138, 156 (2d Cir. 2004)).

       Regarding the first element, an activity is considered protected under one of two clauses:

(i) the “opposition clause,” which proscribes an employer from retaliating against an employee

“because she ‘opposed any practice’ made unlawful by Title VII”; and (ii) the “participation

clause,” which “makes it unlawful to retaliate against an individual because she ‘made a charge,



                                                  10
testified, assisted, or participated in any manner in an investigation, proceeding, or hearing

under’ Title VII.” Littlejohn v. City of New York, 795 F.3d 297, 316 (2d Cir. 2015) (quoting

Townsend v. Benjamin Enters., Inc., 679 F.3d 41, 48 (2d Cir. 2012)).

       As for the second element, “[a]n adverse employment action is one which is more

disruptive than a mere inconvenience or an alteration of job responsibilities.” Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d at 85 (internal quotation omitted). “Examples of

materially adverse changes include termination of employment, a demotion evidenced by a

decrease in wage or salary, a less distinguished title, a material loss of benefits, significantly

diminished material responsibilities, or other indices unique to a particular situation.” Id.

(internal quotation omitted).

       Regarding the third element, a plaintiff must plausibly allege the retaliation was a “but-

for” cause of the employer’s adverse action. Vega v. Hempstead Union Free Sch. Dist., 801 F.3d

at 90. “[R]etaliatory purpose can be shown indirectly by timing: protected activity followed

closely in time by adverse employment action.” Id. The Second Circuit “has not drawn a bright

line to define the outer limits beyond which a temporal relationship is too attenuated to establish

a causal relationship between the exercise of a federal constitutional right and an allegedly

retaliatory action.” Gorman-Bakos v. Cornell Coop. Extension of Schenectady Cty., 252 F.3d

545, 554 (2d Cir. 2001). However, “the temporal proximity must be ‘very close.’” Riddle v.

Citigroup, 640 F. App’x 77, 79 (2d Cir. 2016) (summary order) (quoting Clark Cty. Sch. Dist. v.

Breeden, 532 U.S. 268, 273 (2001)) (collecting cases).

       Here, drawing all reasonable inferences in his favor, as the Court must at this early stage

of the case, plaintiff plausibly alleges a retaliation claim for his termination in September 2017.

Plaintiff allegedly engaged in protected activity by complaining at the end of July about Monk’s



                                                  11
alleged comment regarding “slave work.” (Am. Compl. at 8). Plaintiff claims he was

terminated—plainly an adverse employment action—less than two months later, well within the

time from which courts infer a retaliatory motive. See Gorman-Bakos v. Cornell Coop.

Extension of Schenectady Cty., 252 F.3d at 554 (collecting cases).

       Accordingly, plaintiff has sufficiently stated a retaliation claim based upon his

termination in September 2017.

IV.    Individual Liability

       The individual defendants argue plaintiff’s claims against them should be dismissed

because (i) Title VII does not recognize individual liability, and (ii) plaintiff has not met the

standard for individual liability under the NYSHRL.

       The Court agrees.

       A.      Title VII

       Individual defendants, “even those with supervisory liability over the plaintiff,” are not

subject to personal liability under Title VII. Guerra v. Jones, 421 F. App’x 15, 17 (2d Cir. 2011)

(summary order) (internal citations omitted).

       Plaintiff’s Title VII claims against the individual defendants are therefore dismissed.

       B.      NYSHRL

       Plaintiff’s NYSHRL claims against the individual defendants must also be dismissed.

       The NYSHRL allows for individual liability when the defendant (i) has an “ownership

interest” in the employer or authority to “hire or fire” employees, Tomka v. Seiler Corp., 66 F.3d

1295, 1317 (2d Cir. 1995), abrogated on other grounds by Burlington Indus., Inc. v. Ellerth, 524

U.S. 742 (1998); or (ii) aided or abetted conduct giving rise to a claim of discrimination or

retaliation. N.Y. Exec. Law § 296(6). In either case, the defendant must actually have



                                                  12
participated in the conduct giving rise to the claim. See Feingold v. New York, 366 F.3d at 158.

However, “an individual cannot aid and abet their own discriminatory conduct.” Boonmalert v.

City of New York, 721 F. App’x 29, 34 (2d Cir. 2018) (summary order).

       Here, plaintiff’s only surviving substantive claim arises from his termination at the end of

September by Livesey and D’Angelo. Those two defendants are the only individuals who

plaintiff alleges actually participated in that termination. But as a matter of law, Livesey and

D’Angelo cannot aid and abet their own conduct. See Boonmalert v. City of New York, 721 F.

App’x at 34.

       Accordingly, plaintiff’s NYSHRL retaliation claim against the individual defendants is

dismissed.




                                                 13
                                        CONCLUSION

       The motion to dismiss is GRANTED IN PART and DENIED IN PART.

       Plaintiff’s retaliation claim against Precision based upon his termination in September

2017 may proceed. All other claims are dismissed.

       Precision shall file an answer to the retaliation claim by August 15, 2019.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-4 (1962).

       The Clerk is directed to (i) terminate the motion (Doc. #28) and (ii) terminate defendants

Jon Selander, Charles Brothman, Kevin Butler, Justin Monk, John D’Angelo, Erin Livesey, and

John Does ##1–5.

Dated: August 1, 2019
       White Plains, NY

                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                14
